Exhibit 10.1

EXECUTION VERSION

AGREEMENT TO TERMINATE INTERCOMPANY LOAN

This AGREEMENT TO TERMINATE INTERCOMPANY LOAN (this “Agreement”) is entered into
as of March 21, 2012, by and among American International Group, Inc., a
Delaware corporation (“AIG”), AIA Aurora LLC, a Delaware limited liability
company (the “AIA SPV”), AM Holdings LLC (formerly known as ALICO Holdings LLC),
a Delaware limited liability company (the “ALICO SPV”), and the United States
Department of the Treasury (the “UST”).

WHEREAS, AIG, the ALICO SPV, the AIA SPV and the UST are parties to the Master
Transaction Agreement, dated as of December 8, 2010 (as amended, the “Master
Transaction Agreement”), among AIG, the ALICO SPV, the AIA SPV, the Federal
Reserve Bank of New York, the UST and the AIG Credit Facility Trust;

WHEREAS, on January 14, 2011, the AIA SPV and AIG entered into the AIA Aurora
LLC Intercompany Loan Agreement (the “AIA SPV Intercompany Loan Agreement”),
pursuant to which the AIA SPV advanced a loan to AIG (the “AIA SPV Intercompany
Loan”), of which the approximate amount of $10,367,177,408 is outstanding as of
the date hereof;

WHEREAS, contemporaneously with the execution of the AIA SPV Intercompany Loan
Agreement, AIG, the AIA SPV, the ALICO SPV and the Guarantors party thereto
entered into the Guarantee, Pledge and Proceeds Application Agreement, dated as
of January 14, 2011 (as amended, the “GPPA”), which provides, among other
things, for security for AIG’s obligations under the AIA SPV Intercompany Loan
Agreement and pursuant to which the ALICO SPV has guaranteed the repayment of
the AIA SPV Intercompany Loan; and

WHEREAS, the AIA SPV and AIG wish to terminate the AIA SPV Intercompany Loan
Agreement and cancel the remaining principal amount of the AIA SPV Intercompany
Loan, upon the terms and subject to the conditions set forth herein;

NOW, THEREFORE, for other good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

1. Defined Terms. As used in this Agreement:

“AIA SPV Preferred Payment” shall have the meaning assigned to the term
“Preferred Payment” in the AIA SPV LLC Agreement.

“Release Conditions” shall have the meaning assigned in the GPPA.

“Secured Guarantee” shall have the meaning assigned in the GPPA.



--------------------------------------------------------------------------------

“Transaction Liens” shall have the meaning assigned in the GPPA.

Capitalized terms not otherwise defined herein shall have the meanings assigned
to such terms in the Master Transaction Agreement.

2. Termination of AIA SPV Intercompany Loan. The AIA SPV and AIG agree that,
immediately following the receipt by the AIA SPV of a partial repayment of the
AIA SPV Intercompany Loan in an amount at least equal to the amount needed,
together with any cash currently held by the AIA SPV, to fully pay the AIA SPV
Preferred Payment (the “Partial Loan Repayment”) and prior to the distribution
described in Section 3 below, the AIA SPV Intercompany Loan Agreement shall
terminate in all respects, the AIA SPV Intercompany Loan shall no longer be
outstanding, and AIG and the AIA SPV shall have no further rights, obligations
or liabilities under or in connection with the AIA SPV Intercompany Loan
Agreement. The UST hereby consents to the foregoing.

3. AIA SPV Preferred Payment. The parties hereto acknowledge that the Partial
Loan Repayment will constitute a “Qualifying Event” with respect to the AIA SPV
under the AIA SPV LLC Agreement. Immediately after the termination of the AIA
SPV Intercompany Loan Agreement pursuant to Section 2 above, the AIA SPV shall
distribute to the UST the Partial Loan Repayment in accordance with Section 5.03
of the AIA SPV LLC Agreement, and the requisite amount of cash currently held by
the AIA SPV in accordance with Section 5.02 of the AIA SPV LLC Agreement, to
fully pay the AIA SPV Preferred Payment.

4. Release of Collateral. The parties hereto acknowledge that upon the
distribution of the AIA SPV Preferred Payment pursuant to Section 3 above, all
Secured Obligations shall have been paid in full and the Release Conditions
shall have been satisfied and, effective as of receipt by the UST of such
distribution, the Secured Guarantees shall be released and all Transaction Liens
granted pursuant to Section 3 of the GPPA shall terminate.

Sections 1.02 (Other Definitional and Interpretative Provisions), 12.01
(Notices), 12.03 (Amendments and Waivers), 12.07 (Governing Law; Submission to
Jurisdiction; Service of Process), 12.08 (WAIVER OF JURY TRIAL) and 12.09
(Counterparts; Effectiveness) of the Master Transaction Agreement are
incorporated herein by reference as if fully set forth herein.

[Remainder of this page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective duly authorized officers.

 

AMERICAN INTERNATIONAL GROUP, INC. By:  

/s/ Brian T. Schreiber

  Name:   Brian T. Schreiber   Title:   Executive Vice President and Treasurer

 

UNITED STATES DEPARTMENT OF THE TREASURY By:  

/s/ Timothy G. Massad

  Name:   Timothy G. Massad   Title:   Assistant Secretary for Financial
Stability

 

AIA AURORA LLC By:  

/s/ Brian T. Schreiber

  Name:   Brian T. Schreiber   Title:   Manager

 

AM HOLDINGS LLC By:  

/s/ Brian T. Schreiber

  Name:   Brian T. Schreiber   Title:   Manager

[Signature Page to Agreement to Terminate Intercompany Loan]